                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


IN RE: Subpoena to Autoliv ASP, Inc.
                                        /

AMY ARIAS, ET AL.,
              Movants,                             No. 19-51600
v.                                                 District Judge Stephen J. Murphy, III
                                                   Magistrate Judge R. Steven Whalen
AUTOLIV ASP, INC.,

              Objector.
                                         /

                                            ORDER
       For the reasons and under the terms stated on the record on December 3, 2019,
Movants’ Motion to Enforce Rule 45 Subpoena [ECF No. 1] is GRANTED IN PART

AND DENIED IN PART.

       With reference to the Joint List of Unresolved Issues [ECF No. 8], Objector
Autoliv ASP, Inc. (“Autoliv”) will respond in writing, under oath, to Deposition

Questions No. 3, No. 4, No. 5, and to Document Requests No. 1, No. 2, No. 3, and No. 4.
Oral deposition testimony is not required.
       The scope of the answers/production will be limited to the Dodge Journey and to

Chrysler and FCA vehicles whose second-row bench seats are substantially similar to the
Dodge Journey. The time frame will be from calendar year 1993 to calendar year 2012.
       Autoliv may produce information on a rolling basis, with the last production due

no later than 30 days from the date of this Order.




                                             -1-
      The Motion is DENIED as to Document Request No. 5 and No. 6 (FMEAs and
DFMEAs).

      IT IS SO ORDERED.



                                      s/ R. Steven Whalen
                                      R. STEVEN WHALEN
                                      UNITED STATES MAGISTRATE JUDGE
Dated: December 9, 2019




                          CERTIFICATE OF SERVICE
      I hereby certify that a copy of the foregoing document was sent to parties of
record on December 9, 2019, electronically and/or by U.S. mail.

                                      s/Carolyn M. Ciesla
                                      Case Manager to the
                                      Honorable R. Steven Whalen




                                        -2-
